Citation Nr: 1743767	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a skin disorder, including as secondary to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a lumbar spine disorder, including as secondary to contaminated water at Camp Lejeune

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for neuropathy of the lower extremities, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1974 to October 1977.  Additionally, the Veteran served in the U.S. Marine Corps from December 1978 to February 1984; he received an other than honorable discharge for his period of service.

This matter was originally before the Board of Veterans Appeals (Board) on appeal from a September 2010 decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  In the VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Subsequently, jurisdiction over this matter was transferred back to the RO in Columbia, South Carolina.

This case was previously before the Board in October 2014 and remanded for additional due process considerations.

In April 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina in 1975.

2.  The Veteran had other than honorable service from December 22, 1978 to February 1, 1984.

3.  Service connection based on the other than honorable service is precluded as a matter of law.

4.  Diabetes mellitus was not manifested during service or within one year of separation.  Diabetes mellitus is not attributable to service.

5.  A skin disorder was not manifested during service or within one year of separation.  A skin disorder is not attributable to service.

6.  A lumbar spine disorder was not manifested during service or within one year of separation.  A lumbar spine disorder is not attributable to service.

7.  Neuropathy of the lower extremities was not manifested during service or within one year of separation.  Neuropathy of the lower extremities is not attributable to service.

8.  Neuropathy of the lower extremities is not related (causation or aggravation) to a service-connected disease or injury.

9.  A bilateral foot disorder was not manifested during service and is not attributable to service.

10.  Hypertension was not manifested during service or within one year of separation.  Hypertension is not attributable to service.

11.  Hypertension is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran's service from December 22, 1978 to February 1, 1984 ended with an other than honorable discharge due to misconduct, and the discharge is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12 (2016).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A skin disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A lumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  Neuropathy of the lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  Neuropathy of the lower extremities is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

8.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  Hypertension is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection of diabetes mellitus, a skin disorder, a foot disorder, neuropathy of the lower extremities, and a lumbar spine disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  Although the Veteran was not afforded a VA examination specific to his claim for service connection of hypertension, the Board finds that an examination or nexus opinion is not required, as this matter was addressed by the medical evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
 
The Board also observes that the VLJ, at the Veteran's April 2017 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Character of Discharge

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions which were other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of a discharge as honorable by a service department is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

As to the regulatory bars, a discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).

As noted above, the period of service from October 1974 to October 1977 was honorable, and the period of service from December 22, 1984 to February 1, 1984 was under conditions that were other than honorable.  As per an August 2010 Administrative Decision, the character of discharge from this latter period of service is a bar to VA compensation benefits.  The Veteran's personnel records show that the Veteran went absent without leave (AWOL) on March, 31 1980 and did not return to his unit.  On May 2, 1980 he was dropped from the unit rolls as a deserter but he was not officially discharged immediately.  The reason for separation on the discharge document indicates this absence as the reason for separation and by this time, the Veteran had been AWOL for a period well over 180 days.  Based on the above stated facts no indication of insanity as a mitigating factor, the Board concludes that the Veteran's s other than honorable discharge meets the requirements of 38 C.F.R. § 3.12(c)(6).  Thus, the Veteran is only eligible for disability benefits for the period of service from October 1974 to October 1977.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to contaminated water at Camp Lejeune during service, certain listed diseases are presumptively service-connected.  Under the new codified 38 C.F.R. § 3.307(a)(7), certain diseases have been associated with exposure to contaminants in the water supply at Camp Lejeune:  (i) For the purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987; 
(ii) The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service; (iii) A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service; (iv) Exposure described in paragraph (a)(7)(iii) of this section is an injury under 38 U.S.C. § 101(24)(B) and (C).  

If an individual described in paragraph (a)(7)(iii) of this section develops a disease listed in §3.309(f), VA will presume that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service.

Under 38 C.F.R. §3.309(f), if a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of §3.307(a)(7), the following diseases shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of §3.307(d):  (1) Kidney cancer; (2) Liver cancer; (3) Non-Hodgkin's lymphoma; (4) Adult leukemia; (5) Multiple myeloma; (6) Parkinson's disease; (7) Aplastic anemia and other myelodysplastic syndromes; and (8) Bladder cancer. 

The last date on which such a veteran, or former reservist or member of the National Guard, shall be presumed to have been exposed to contaminants in the water supply shall be the last date on which he or she served at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  For purposes of this section, service at Camp Lejeune means any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.

With regard to whether the Veteran meets the requirement for presumed exposure to contaminants in the water at Camp Lejeune, service personnel records indicated that the Veteran was at Camp Lejeune from January 17, 1975 to December 15, 1975.  Thus, exposure to the contaminants in the water supply systems at Camp Lejeune is presumed.

As previously noted, the Veteran only had valid service from October 1974 to October 1977.  As such, for the purposes of his claims for service connection, only that period of service will be considered.

Based on the evidence of record, the Veteran's claims of entitlement to service connection for diabetes mellitus, a skin disorder, a lumbar spine disorder, a bilateral foot disorder, neuropathy of the lower extremities, and hypertension  must be denied.  

As it pertains to proving service connection for veterans who were exposed to the contaminants in the water supply systems at Camp Lejeune, the Board notes that this method is only available to veterans with the enumerated diseases listed under 38 C.F.R. § 3.309(f).  The Board notes that none of the Veteran's claimed disabilities is a disease caused by exposure to contaminants in the water supply systems at Camp Lejeune, as defined by the regulation.  See 38 C.F.R. §§ 3.309(f).  Therefore, service connection on this basis is not for application. 

In this case, there is no evidence of diabetes mellitus, a skin disorder, a lumbar spine disorder, neuropathy of the lower extremities, a bilateral foot disorder, or hypertension during honorable service.  The Board acknowledges that the Veteran was treated for his feet in 1974; however, there is nothing to indicate that the Veteran's complaints indicated a chronic condition.  At separation in 1977, the Veteran did not report pertinent pathology related to his feet.  Furthermore,  physical examination of the Veteran's cardiovascular system, endocrine system, skin, feet, lower extremities, musculoskeletal system, and spine were normal; neurological evaluation was also normal; his blood pressure was noted as 130/70.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran's medical history does not establish manifestations of diabetes mellitus, a skin disorder, a lumbar spine disorder, neuropathy of the lower extremities, a bilateral foot disorder, or hypertension within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.  More specifically, according to available treatment records from Dr. W at Tuomey Regional Medical Center, the Veteran's diabetes mellitus did not have its onset until 2004, and his lumbar spine disorder did not have onset until 2003; he was first treated for his feet after a foot injury in 1994 and his neuropathy of the lower extremities had onset in 2009.  Likewise, the Veteran's skin disorder was diagnosed in 2012, and his hypertension was diagnosed in 1993.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has diabetes mellitus, a skin disorder, a lumbar spine disorder, neuropathy of the lower extremities, a bilateral foot disorder, and hypertension, and such statements are confirmed by the record.  In addition, he is competent to report when the disorders were first identified to him by a medical professional.  However, his statements linking his disabilities to his service are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence reflects that the Veteran's diabetes mellitus, skin disorder, lumbar spine disorder, and foot disorder are unrelated to his service.  And, by extension, his neuropathy of the lower extremities and hypertension unrelated to service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinions provided in the VA examination reports and the clinical evidence of record.  The VA examiners are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA February 2012 VA examiner indicates that there is no relationship between the Veteran's diabetes mellitus and herniated disc of the lumbar spine and his service, including contaminated water at Camp Lejeune; this VA examiner also noted that the Veteran's neuropathy of the lower extremities is related to the Veteran's diabetes mellitus, but is not related to his period of honorable service.  The April 2013 VA examiner found that the Veteran's current skin disorder, prurigo nodularis, was first diagnosed in 2012 and was not likely related to service because no skin disorder was shown in the Veteran's period of honorable service.  Likewise, the December 2011 VA examination report indicates that the Veteran's current foot disorders were not likely incurred in or caused by his honorable period of service; the VA examiner noted that the Veteran was treated once for right Achilles tendinopathy in 1974 and a left foot infection in 1973, but pointed out that there was no history of treatment or diagnoses related to his feet prior to an injury in 1994.  

The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In this regard, the Board points out that the opinions of the VA examiners were specific, well-reasoned, and based on review of the record and consideration of the Veteran's assertions.  The VA examiners found that the Veteran's current diabetes mellitus, lumbar spine disorder, skin disorder, and foot disorder did not have onset during service and were unrelated to any event, illness, or injury in service, as well as unrelated, by means of causation or aggravation, to the Veteran's exposure to contaminated water at Camp Lejeune.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's diabetes mellitus, lumbar spine disorder, skin disorder, and foot disorder are related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

As to the Veteran's contention that his hypertension and neuropathy of the lower extremities were either caused or aggravated by his diabetes mellitus, because the Board found that service connection is not warranted for diabetes mellitus, there remains no further basis for consideration of the Veteran's hypertension and neuropathy of the lower extremities under 38 C.F.R. § 3.310, as secondary to diabetes mellitus.  In short, as service connection has been denied for diabetes mellitus, the assertion of a secondary relationship to hypertension and neuropathy of the lower extremities fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The most competent evidence does not link the diabetes mellitus, lumbar spine disorder, skin disorder, foot disorder, neuropathy of the lower extremities, and hypertension, to service, or including as secondary to a service-connected disease or injury.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of diabetes mellitus, lumbar spine disorder, skin disorder, foot disorder, neuropathy of the lower extremities, and hypertension, during his period of honorable service or for many years after such service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claims of service connection for diabetes mellitus, a lumbar spine disorder, a skin disorder, a foot disorder, neuropathy of the lower extremities, and hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a foot disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for neuropathy of the lower extremities is denied.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


